 In the MatterOf CALIFORNIAWALNUT GROWERS ASSOCIATIONandWALNUT WORKERSUNION,LOCAL 92 OF UNITED CANNERY,AGRICUL-TURAL,PACKING AND ALLIED WORKERS-OF'AMERICACases Nos. C-76P, and R-8.16SUPPLEMENTAL DIRECTION OF ELECTIONFebruary 19,1940On December 20, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Election 1in the above-entitled proceedings, ordering that the respondent ceaseand desist from certain unfair labor practices and take certain affirma-tive action found necessary to effectuate the policies of the NationalLabor Relations Act, 49 Stat. 449, and directing that an election bysecret ballot be conducted at such time as the Board should in thefuture direct under the direction and supervision of theRegionalDirector for the Twenty-first Region (Los Angeles, California).TheRegional Director has since advised the Board that the WalnutWorkers Union, petitioner in the representation case, requests thatan election be held before February 29, 1940, in view of the fact thatthe plant will close for the season upon said date.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that., as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith CaliforniaWalnut Growers Association, the election by secretballot directed to be conducted by the Board's Direction of Electionof December 20, 1939, be conducted as early as possible but not laterthan February 29, 1940, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, .among the employees ofCaliforniaWalnut Growers Association-,at its Los Angeles Shellingi18 N.L. R. B. 493.20 N. L. H. B., No. ,5f.565283031-41-vol. 20--37 566 .DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlants Nos. 1 and 2 whose names appear on its pay roll immediatelypreceding the date of this Supplemental Direction of Election, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation, employees who were then or have sincebeen temporarily laid off, and the following eight employees who, theBoard found in its Decision, were discriminatorily discharged in Octo-ber 1937: Lucille King, Helen Metkovich, Eva Dzida, Pauline Metko-vich, Sara Rivera, Alice Stupin, Nancy Peinado, and Angela Cobas,but excluding supervisory, clerical, and office employees, to determinewhether or not they desire to be represented by Walnut WorkersUnion, Local 92 of United Cannery, Agricultural, Packing and AlliedWorkers of America, for the purposes of collective bargaining.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Supplemental Direction of Election.